Citation Nr: 0827752	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  08-00 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased rating for optic atrophy with 
loss of vision of the left eye, currently rated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran served on active duty from September 1942 to 
March 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  

In August 2008, a Deputy Vice Chairman of the Board granted a 
motion to advance the veteran's case on the Board's docket.  


FINDING OF FACT

The veteran's service-connected left eye optic atrophy and 
vision loss includes symptoms that have not been 
distinguished from his left eye keratoconus for which the 
medical need for a contact lens has been shown; he has had 
varied levels of corrected visual acuity ranging from 20/40 
to 20/80.-2 and average contraction of visual fields shown to 
be 35.25 degrees and 15.88 degrees.  


CONCLUSION OF LAW

The criteria for a 30 percent rating for the veteran's 
service-connected left eye disability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.7, 4.84a, Diagnostic Codes 6035, 6079, 6080 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA duty to notify and assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim, what information and 
evidence VA will obtain, and what information and evidence 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

These notice requirements apply to all five elements of a 
service connection claim: veteran status; existence of a 
disability; a connection between the veteran's service and 
the disability; degree of disability; and the effective date 
of any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

With regard to increased evaluation claims, the United States 
Court of Appeals for Veterans Claims (Court) has found that, 
at a minimum, adequate section 5103(a) notice requires that 
VA notify the claimant that to substantiate an increased 
rating claim:  (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increased in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation. Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

In this case, in letters dated in September 2006 and 
October 2007, the RO notified the veteran it was working on 
his claim concerning his left eye disability and told him 
that to establish an increased evaluation, the evidence must 
show that his service-connected condition had gotten worse.  
The RO notified the veteran that he must provide medical 
evidence or must identify sources of evidence that would 
support his claim for an increased evaluation.  In addition, 
the RO discussed the assignment of disability ratings and 
effective dates.  The RO explained that depending on the 
disability involved, it would assign a rating from 0 percent 
to as  much as 100 percent and that VA uses a schedule for 
evaluating disabilities that is published as title 38 Code of 
Federal Regulations, Part 4.  The RO explained that in 
determining the disability rating it considered evidence of 
the nature and symptoms of the condition, severity and 
duration of the symptoms, and impact of the condition and its 
symptoms on employment.  

The RO told the veteran that if he had any information or 
evidence that he had not previously told VA about or had not 
submitted, and that information or evidence concerned the 
level of his disability, he should submit it or tell VA about 
it.  The RO stated that examples of evidence the veteran 
should identify included:  information about on-going 
treatment records, including VA or other federal treatment 
records he had not previously told VA about; recent Social 
Security Administration determination; statement from 
employers as to job performance, lost time, or other 
information regarding how his condition affects his ability 
to work; or statements discussing his disability symptoms 
from people who have witnessed how they affect him.  The RO 
reiterated that it would get any federal records he told VA 
about and that while he was responsible for getting any 
private records he identified, the RO would try to help him 
if he requested the RO to do so.  In the same letters, the RO 
described the kind of evidence considered in determining an 
effective date and provided examples of the evidence the 
veteran should identify or provide.  

The Board is aware that the September 2006 and October 2007 
VA letters do not contain the level of specificity set forth 
in Vazquez-Flores.  The Board finds, however, that any notice 
error was not prejudicial because review of the record 
demonstrates that the veteran was provided with information 
sufficient for a reasonable person to have understood what is 
necessary to substantiate his claim.  In this regard, the 
contents of the letters provided the veteran notice of what 
the evidence must show, the types of evidence he should 
provide and what evidence he should obtain.  The 
December 2007 statement of the case explained the criteria 
for the next higher disability rating available for the 
veteran's service-connected left eye disability and provided 
him with the applicable regulations relating to disability 
ratings.  The veteran had the opportunity to respond to all 
this information, and the veteran thereafter submitted 
additional evidence in support of his claim.  Moreover, the 
veteran had representation throughout the adjudication of his 
claim, which is a factor that may be considered by the Board.  
See Overton v. Nicholson, 20 Vet. App. 427, 438.  Based on 
the foregoing, the Board finds that a reasonable person would 
have understood from the information that the RO provided to 
the veteran what was necessary to substantiate his increased 
rating claim and concludes that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. 
Cir. 2007).  

As to the duty to assist, the veteran has been provided VA 
examinations pertinent to his claim, and he has submitted 
records of evaluation and treatment by private 
ophthalmologists.  The veteran most recently submitted 
private treatment records dated in January 2008 with a waiver 
of RO consideration of that evidence, and he has not 
indicated that he has or knows of any additional information 
or evidence pertaining to his claim.  

Based on the foregoing, the Board finds that the VA fulfilled 
its duties to notify and to assist the veteran relative to 
the claim decided here, and thus, no additional assistance or 
notification is required.  The veteran has suffered no 
prejudice that would warrant a remand, and his procedural 
rights have not been abridged.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Increased ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  
Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. §§ 3.102, 4.3.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as the veteran's relevant medical history, his 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Where only one eye is service connected and the veteran is 
not blind in both eyes, the other eye is considered normal 
for rating purposes.  See 38 C.F.R. § 3.383(a)(1); see also 
38 C.F.R. § 4.14 (manifestations not resulting from the 
service-connected disability may not be used in establishing 
the service-connected evaluation).  Compensation is payable, 
however, for the combination of service-connected and 
nonservice-connected disabilities of blindness in one eye as 
a result of service-connected disability and blindness in the 
other eye as a result of nonservice-connected disability as 
if both disabilities were service-connected, provided the 
nonservice-connected disability is not the result of the 
veteran's own willful misconduct.  38 C.F.R. § 3.383(a).  

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80.  Loss of use or 
blindness of one eye, having only light perception, will be 
held to exist when there is inability to recognize test 
letters at one foot and when further examination of the eyes 
reveals that perception of objects, hand movements, or 
counting fingers cannot be accomplished at distances less 
than three feet.  See 38 C.F.R. §§ 3.350(a)(4), 4.79.   Under 
Diagnostic Code 6070, the maximum schedular rating for 
blindness in one eye, having only light perception, is 
30 percent, absent evidence of blindness in the nonservice-
connected eye.  38 C.F.R. § 3.84a, Diagnostic Code 6070.  

Ratings on account of visual impairments considered for 
compensation purposes are, when practicable, to be based only 
on examination by specialists.  38 C.F.R. § 4.75.  Such 
special examinations should include uncorrected and corrected 
central visual acuity for distance and near, with record of 
the refraction.  Snellen's test type or its equivalent will 
be used.  The best distant vision obtainable after best 
correction by glasses will be the basis of rating, except in 
cases of keratoconus in which contact lenses are medically 
required.  Id.  Measurement of the visual field will be made 
when there is disease of the optic nerve or when otherwise 
indicated.  38 C.F.R. § 4.76.  

In applying the ratings for impairment of visual acuity, a 
person not having the ability to read at any one of the 
scheduled steps or distances, but reading at the next 
scheduled step or distance, is to be rated as reading at this 
latter step or distance.  That is, a person who can read at 
20/100 but cannot read at 20/70 should be rated as seeing at 
20/100.  38 C.F.R. § 4.83.  

Background and analysis

This case is complicated by the fact that the veteran's 
complete service medical records are not available, and the 
claims file has been reconstructed.  Evidence in the claims 
file indicates that as a child the veteran had a significant 
injury to the right eye from a cat scratch, which severed the 
right external rectus muscle.  The veteran has said it caused 
his right eye to be somewhat crossed and affected vision of 
his right eye.  During the veteran's military service, which 
was from 1942 to 1946, the veteran sustained an injury to the 
left aye as a result of trauma from a rock thrown up from the 
wheel of a moving vehicle.  

In 1992, the RO granted service connection for optic atrophy 
with loss of vision of the left eye effective in June 1990.  
The RO assigned a noncompensable evaluation based on 
aggravation, due to trauma, of pre-existing congenital 
optocilliary shunt in the left eye.  The veteran disagreed 
with the assigned noncompensable rating and eventually, 
during the course of the appeal, the RO, in a March 2003 
rating decision, awarded a 20 percent rating effective in 
June 1990.  This was based on a review in February 2003 by 
the VA Compensation and Pension Service Director who stated 
he had calculated visual efficiency considering visual acuity 
and visual field loss and found that a 20 percent evaluation 
was warranted for the veteran's service-connected left optic 
atrophy effective in June 1990.  Review of the record 
indicates the 20 percent rating would have been based on the 
combination of a 10 percent rating for loss of visual acuity 
of the left eye and a 10 percent rating for loss of visual 
field of the left eye, which combines to a 20 percent rating 
pursuant to 38 C.F.R. § 4.25.  

In August 2006, the veteran filed a claim for an increased 
evaluation for his service-connected eye condition.  Medical 
records available for review in conjunction with the 
veteran's claim include VA outpatient records dated from 
October 2003 to November 2006, office records and reports 
from private ophthalmologists dated from July 2006 to 
January 2008, and reports from a VA fee-basis ophthalmologist 
who examined the veteran in September 2006 and June 2007.  

The VA outpatient records show that in July 2004, the veteran 
was noted to have a cataract of the left eye, and he planned 
to see a private ophthalmologist about his eyes.  In a letter 
dated in November 2006, a private ophthalmologist, J.T., M.D. 
noted that the veteran had undergone cataract surgery in the 
left eye in December 2004 and that the veteran's vision had 
slowly deteriorated in the left eye since that surgery.  The 
evidence does not show, nor does the veteran contend, that 
the cataract of his left eye is a part of, or related to, his 
service-connected left eye disability.  

Records from another private ophthalmologist, M.L., M.D., 
show that in July 2006, the veteran complained of seeing 
floaters, halos, foggy vision and decreased vision.  At that 
time, best distant corrected vision was 20/160 in the right 
eye and 20/40. -1/-2 in the left eye.  On slit lamp 
examination of the left eye, the cornea was clear.  On fundus 
examination, the physician noted peripapillary atrophy of the 
optic nerve, and he noted a lacquer crack in the macula along 
with an abnormal shunt vessel.  

When he was seen by Dr. J.T. in September 2006, the veteran 
reported that he had been seeing double while driving and 
said he felt like he was looking through a fog with his left 
eye.  The impression after examination was optic atrophy, and 
the plan was for the veteran to have a neurology 
consultation.  

The veteran was examined by an ophthalmologist, J.G., M.D., 
at a VA fee-basis examination in September 2006.  Dr. J.G. in 
his letter report said the veteran's best corrected vision 
was 20/200 in the right eye and 20/50 in the left eye.  He 
said that visual fields were performed, and in the left eyes 
there was still some loss of inferior field, which had 
characterized the veteran's fields in the past.  The 
physician said dilated fundus examination showed significant 
pallor of both optic nerves and some age-related macular 
changes.  According to Goldmann perimeter test results, 
contraction of the visual field for the left eye in 
September 2006 was as follows:

		Temporally, contraction to 20 degrees (normal field 
85)
		Down temporally, contraction to 31 degrees (normal 
field 85)
		Vision down, contraction to 26 degrees (normal 
field 65)
		Down nasally, contraction to 35 degrees (normal 
field 50)
		Vision nasally, contraction to 42 degrees (normal 
field 60)
		Up nasally, contraction to 41 degrees (normal field 
55)
		Vision up, contraction to 40 degrees (normal field 
45)
		Up temporally, contraction to 47 degrees (normal 
field 55).  

In an October 2006 letter, a neurologist, L.Q, M.D., stated 
that he had seen the veteran on that date with complaints of 
somewhat atypical double vision.  He noted the veteran's 
history of a right eye injury as a child and an in-service 
injury to the left eye, with a direct blow with a rock.  The 
veteran reported that about five months prior to the visit to 
Dr. L.Q. he began to note more visual loss and particularly 
some double vision in his left eye.  The veteran said at 
times the double image was side by side and at other times it 
was one object above the other.  Dr. L.Q. noted that the VA 
fee-basis physician felt the veteran had macular degeneration 
and that an MRI scan done through Dr. J.T. showed optic 
atrophy, right greater than left.  On neurological 
examination, Dr. L.Q. noted some pallor of the optic disc on 
the left, which he said suggested local atrophy.  Visual 
acuity on the right was 20/400 and was 20/70 on the left.  
After neurological examination, Dr. L.Q said the veteran had 
somewhat unusual monocular diplopia.  He said that according 
to a neuro-ophthalmologic textbook, common sources for 
monocular diplopia include optic vibrations secondary to 
refracted media of the eye, excessive tearing, and corneal 
disease, such as keratoconus.  After seeing the veteran for 
follow-up in November 2006, Dr. L.Q. said that he suspected 
the veteran's monocular diplopia is more related to some 
mechanical process in the eye rather than any neurologic 
deficit.  

In November 2006, Dr. J.T. said he had seen the veteran that 
month with the chief complaint of double vision with 
progressive blur and ghosting.  Dr. J.T. said that evaluation 
at this visit revealed best corrected vision of 20/100 in the 
right eye and 20/40 in the left eye.  He noted that the 
veteran had a history of injury of the right eye as a child 
and a history of a blunt injury to the left eye in which he 
was hit with a rock while in the military.  The physician 
said this injury produced a lacquer crack in the macula of 
the left eye, and he said that the November 2006 examination 
of the retina revealed the lacquer crack in the left eye.  
Dr. J.T. said that mapping of the surface of the cornea 
showed an abnormality of the left cornea characterized by 
central thinning and steepening.  He said this was consistent 
with a disease defined as keratoconus of the left eye.  
Records from Dr. J.T. show that he fitted the veteran with a 
hard contact lens for the left eye keratoconus in 
December 2006 and saw the veteran for follow-up in 
January 2007.  

The veteran was seen by Dr. J.G., for a VA fee-basis 
evaluation in June 2007.  Dr. J.G. said the veteran had a 
history of bilateral optic atrophy and limited visual fields 
with basically loss of the inferior field in both eyes.  He 
noted the veteran reported occasional diplopia mostly in left 
gaze.  Dr. J.G. reported that the veteran currently had a 
best corrected vision in the right eye of 20/200 and 20/40 in 
the left eye.  Dr. J.G. said that examination of the interior 
of the eyes was unchanged with diffuse pallor of both optic 
nerves and macular degenerative changes.  Dr. Good said his 
clinical impression was optic atrophy causing a drop in 
vision, and he said this was probably on an ischemic basis.  
According to Goldmann perimeter test results, contraction of 
the visual field for the left eye in June 2007 was as 
follows:

		Temporally, contraction to 30 degrees (normal field 
85)
		Down temporally, contraction to 0 degrees (normal 
field 85)
		Vision down, contraction to 0 degrees (normal 
field 65)
		Down nasally, contraction to 0 degrees (normal 
field 50)
		Vision nasally, contraction to 5 degrees (normal 
field 60)
		Up nasally, contraction to 37 degrees (normal 
field 55)
		Vision up, contraction to 25 degrees (normal field 
45)
		Up temporally, contraction to 30 degrees (normal 
field 55).

When the veteran was seen by Dr. M.L. in January 2008, he 
continued to complain of blurred vision, decreased vision, 
floaters, intermittently, as well as seeing double images in 
the left eye.  He also said that his depth perception is off 
and that he has poor night vision.  On examination, corrected 
distance vision was 20/160 in the right eye and 20/80.-2 in 
the left eye.  On slit lamp examination of the left eye, the 
cornea was clear with poor tear film, and the physician noted 
there was a well-positioned posterior chamber intraocular 
lens present.  On fundus examination, the physician noted 
peripapillary atrophy of the optic nerve.  With respect to 
the macula there were retinal pigment epithelium changes, 
with heavy peripheral degeneration with evidence of retinal 
pigmentation epithelium atrophy and pigment clumping within 
the macular region, which the physician said was consistent 
with non-exudative macular degeneration.  He also said there 
were lacquer cracks.  

As noted above, the veteran's service-connected left eye 
disability is currently rated as 20 percent disabling based 
on advice from the VA Compensation and Pension Service in 
2003.  This presumably is based on a 10 percent rating for 
loss of visual acuity under Diagnostic Code 6079 and 
a 10 percent rating for visual field loss under Diagnostic 
Code 6080, and the two 10 percent ratings combine to 
a 20 percent rating under the provisions of 38 C.F.R. § 4.25.  
The Board will explore these and other potentially applicable 
diagnostic codes under which an increased rating might be 
awarded.  

Because neither service connection nor entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 is in 
effect for the veteran's right eye, it is considered normal 
(which, in terms of central visual acuity means 20/40 vision 
as shown at 38 C.F.R. § 4.84a, Table V) for rating purposes.  
See 38 C.F.R. § 3.383(a)(1).  As outlined above, there is 
medical evidence that the veteran has keratoconus of the left 
eye, and this condition has not been disassociated from the 
veteran's service-connected left eye disability.  Under the 
circumstances, VA is required to resolve all doubt in his 
favor and consider the associated symptoms in rating the 
veteran's service-connected disability.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998); 38 C.F.R. § 3.102.  In 
any event, Diagnostic Code 6035, which pertains to 
keratoconus, states that it is to be evaluated of impairment 
of corrected visual acuity using contact lenses and that when 
contact lenses are medically required for keratoconus, the 
minimum rating will be 30 percent.  

The severity of loss of visual acuity is determined by 
applying the criteria set forth at 38 C.F.R. § 4.84a.  The 
percentage evaluation will be found from Table V by 
intersecting the horizontal row appropriate for the Snellen 
index for one eye and the vertical column appropriate to the 
Snellen index for the other eye.  38 C.F.R. § 4.83a.  As 
noted earlier, the vision in the nonservice-connected eye 
must be considered to be 20/40.  When service connection is 
in effect for one eye, a 10 percent disability rating for 
impairment of central visual acuity is warranted when best 
corrected vision in the service-connected eye is 20/50, 
20/70, or 20/100.  38 C.F.R. § 4.84a, Diagnostic Code 6079.  
A 20 percent rating is warranted when best corrected vision 
in the service-connected eye is 20/200 or 15/200.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6077.  A 30 percent rating is 
warranted when best corrected vision in the service-connected 
eye is 10/200, 5/200, or when there is only light perception 
only.  38 C.F.R. § 4.84a, Diagnostic Codes 6077, 6074, 6070.  
A 40 percent rating requires anatomical loss of the service-
connected eye.  38 C.F.R. § 4.84a, Diagnostic Code 6066.  

The measurements of visual acuity in the left eye varied 
during the rating period with values ranging from 20/40 at 
one VA examination to 20/80.-2 when the veteran was examined 
in January 2008.  As the rating schedule does not include an 
entry for 20/80.-2, the left eye is, pursuant to 38 C.F.R. 
§ 4.83, to be rated as seeing at 20/100.  Even under these 
circumstance, that is, the corrected central visual acuity of 
the service-connected left eye, rated as seeing at 20/100 and 
with constructively normal, 20/40, corrected central visual 
acuity in the right eye, the measurements of central visual 
acuity impairment, including that equivalent to 20/100 do not 
support a rating higher than the currently assigned 
10 percent rating under Diagnostic Code 6079.  

The record shows that Dr. J.T. prescribed the use of a 
contact lens for the left eye for keratoconus, and the 
veteran has reported he is unable to drive without the 
contact lens.  Although the visual acuity measurements alone 
do not support a rating higher than 10 percent for visual 
acuity, when a contact lens is medically required, as the 
medical evidence suggests in this case, a 30 percent rating 
is to be assigned under Diagnostic Code 6035 .  

With respect to impairment of the visual field of the left 
eye, which is for consideration in rating the disability 
involving optic atrophy, the Board has considered the results 
of the visual field testing in September 2006 and June 2007.  
Reviewing the contraction of the visual field for the left 
eye in September 2006, the total remaining visual field for 
the left eye at that time was 282, and average visual 
contraction was to 35.25 degrees.  In June 2007, the total 
remaining visual field for the left eye was 127, and average 
visual contraction was to 15.88 degrees.  See 38 C.F.R. 
§§ 4.76, 4.76a.  These regulations explain that the extent of 
contraction of the visual field in each eye is determined by 
recording the extent of the remaining visual fields in each 
of the eight 45 degree principal meridians.  The number of 
degrees lost is determined at each meridian by subtracting 
the remaining degrees from the normal visual fields given in 
38 C.F.R. § 4.76a, Table III.  The degrees lost are then 
added together to determine total degrees lost.  This is 
subtracted from 500.  The difference represents the total 
remaining degrees of visual field.  The difference divided by 
eight represents the average contraction for rating purposes.  

Under Diagnostic Code 6080 for rating visual field 
impairment, unilateral concentric contraction of 45 degrees 
but not to 30 degrees warrants a 10 percent evaluation.  In 
the alternative, unilateral concentric contrition to 
45 degrees but not to 30 degrees may be evaluated as the 
equivalent of visual acuity of 20/70.  38 C.F.R. § 4.84a, 
Diagnostic Code 6080.  Unilateral concentric contraction 
to 30 degrees but not to 15 degrees warrants a 10 percent 
evaluation and alternatively may be evaluated as the 
equivalent of corrected visual acuity of 20/100.  Id.  
Unilateral concentric contraction to 15 degrees but not to 
5 degrees warrants a 20 percent evaluation.  In the 
alternative, unilateral concentric contraction to 15 degrees 
but not to 5 degrees may be evaluated as the equivalent of 
corrected visual acuity of 20/200.  Id.  Unilateral 
concentric contraction to 5 degrees warrants a 30 percent 
evaluation.  In the alternative, unilateral concentric 
contraction to 5 degrees may be evaluated as the equivalent 
of corrected visual acuity of 5/200.  Note(2) to Diagnostic 
Code 6080 states that the alternative ratings are to be 
employed when there is ratable defect of visual acuity.  

In this case, the visual field results reported in 
September 2006 with average concentric contraction of 
35.25 degrees warrant no higher than a 10 percent rating 
under Diagnostic Code 6080, either based on visual field 
contraction or alternatively rating as 20/70 under Diagnostic 
Code 6070.  The average concentric contraction of 
15.88 degrees in June 2007 approximates, but does not meet, 
the criteria for a 20 percent rating under Diagnostic 
Code 6080.  Even with the application of the provisions of 
38 C.F.R. § 4.7, which allows assignment of the higher 
evaluation when there is a question of which of two 
evaluations should be applied, the average contraction 
of 15.88 degrees warrants no more than a 20 percent rating 
under Diagnostic Code 6080.  The alternative of rating as 
20/200 also results in no more than a 20 percent rating under 
Diagnostic Code 6077.  

The Board notes that although done for completeness, the 
analysis of entitlement to an increased rating based on 
visual field impairment or alternative visual acuity 
impairment is rendered moot by the assignment of a 30 percent 
rating for the service-connected left eye under Diagnostic 
Code 6035.  Not only is this because there the potential for 
violation of the rule against pyramiding at 38 C.F.R. § 4.14, 
that is the prohibition against rating the same 
manifestations under different diagnostic codes, but also 
because, as was outlined earlier, combined ratings for 
disabilities of the same eye should not exceed the amount for 
total loss of vision of that eye unless there is an 
enucleation or a service cosmetic defect added to the total 
loss of vision.  38 C.F.R. § 4.80.  Absent enucleation, the 
highest assignable rating for loss of vision of one eye is 
30 percent under Diagnostic Code 6070.  There has not been 
anatomical loss of the left eye, and there has been no 
showing of loss of total loss of vision in that eye, 
precluding an assignment of a rating higher than 
the 30 percent that has been awarded.  

As to the possibility of staged ratings, the medical evidence 
of record, which has been discussed above, includes office 
notes from the veteran's private ophthalmologists received 
with the veteran's increased rating claim in August 2006 and 
reflecting reports of increased left eye symptoms, and these 
symptoms along with the prescription of a contact lens for 
keratoconus, which was eventually identified, indicate that a 
30 percent evaluation for the veteran's left eye disability 
may be assigned for the rating period.  

The record indicates that the veteran worked for 30 years for 
the state highway department, including in soils engineering, 
and that after retirement from that employment in 1975, he 
worked as a car salesman.  It is undisputed that the 
veteran's service-connected left eye disability would have an 
adverse effect on such employment.  As noted above, however, 
the schedular rating criteria are designed to take such 
factors into account.  There is no indication that the 
service-connected left eye disability has required 
hospitalization at any time, and thus there is no competent 
medical evidence of exceptional or unusual circumstances to 
warrant referring the case for extra-schedular consideration.  
38 C.F.R. § 3.321(b)(1).  That is, there is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, to 
suggest that the veteran is not adequately compensated for 
his disability by the regular rating schedule.  VAOPGCPREC 6- 
96; see 38 C.F.R. § 4.1 (disability ratings are based on the 
average impairment of earning capacity). 


ORDER

A 30 percent rating for the veteran's service-connected left 
eye disability is granted subject to the laws and regulations 
controlling the disbursement of monetary benefits.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


